Filed:   January 10, 2001

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 00-4076
                           (CR-98-1186-JFA)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Roderick Damon McCrorey, etc.,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed January 10, 2001, as

follows:

     On the cover sheet, section 6 -- the status line is corrected

to read “Affirmed by unpublished per curiam opinion.”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 00-4076
RODERICK DAMON MCCROREY, a/k/a
Rod,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Rock Hill.
Joseph F. Anderson, Jr., Chief District Judge.
(CR-98-1186-JFA)

Submitted: December 15, 2000

Decided: January 10, 2001

Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michael L. Brown, Jr., Rock Hill, South Carolina, for Appellant. Mar-
shall Prince, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Roderick Damon McCrorey pled guilty to conspiracy to possess
with intent to distribute cocaine and cocaine base. The district court
imposed a 145-month sentence. Following the filing of a timely
notice of appeal, McCrorey's attorney filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). In his brief, counsel states
that there are no meritorious grounds for appeal but raises the follow-
ing issues: whether the district court (1) complied with Fed. R. Crim.
P. 11 at the plea hearing, and (2) sentenced McCrorey in contraven-
tion of law or the Sentencing Guidelines. We have reviewed the
record and find that the district court did not err during the plea hear-
ing, United States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1995),
or in sentencing. See United States v. Daughtrey , 874 F.2d 213, 217
(4th Cir. 1989).

We have examined the entire record in this case including the
issues raised in McCrorey's pro se supplemental brief, in accordance
with the requirements of Anders, and find no meritorious issues for
appeal. Accordingly, we affirm McCrorey's sentence and conviction.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

We grant McCrorey's motion to deconsolidate his appeal from
United States v. Brice, No. 00-4075. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                  2